Per Curiam.

The 9th rule of April term 1796, provides that “ If either party Jhall in “ pleading, in any degree, tender an ijjue to the “ country, and if the oppofite party Jhall not demur “ to the pleading, within twenty days after fervice et of a copy thereof the caufe Jhall in each of “ thefe cafes, he deemed to he at iffue but here was a demurrer filed within the twenty days, and the ftriking’ out the fimiliter from the replication which had been filed was not neceffary. Let the verdial be fet afide with coils.